Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-3, 5-9, 11-18, and 20 are pending for examination.

Response to Arguments

Applicant's arguments with respect to rejection of claims 1-3, 5-9, 11-18, and 20 under 35 U.S.C. 103 have been considered but are deemed moot in view of the new grounds of rejection necessitated by Applicant's Amendment.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3, 5, 12, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Todasco et al. (US 20160185358 A1; hereinafter known as Todasco) in view of Kumar et al. (US 20160257309 A1; hereinafter known as Kumar)
Todasco was cited in previous Office Action.

Regarding Claim 1, Todasco teaches:
A computer-implemented method comprising:
receiving, using a processor, a request to access a smart vehicle; (Fig 4, Label 402, where identifying a user is inherently part of the user attempting to access the vehicle, Para [0065] “The user detection module may detect the user using one of a weight sensor, door sensor, a login on an onboard computing system, a fingerprint scanner, a retinal scanner, a movement sensor, and a microphone. The user detection module may determine the identity  information using at least one of a weight of the first user, a login of the first user on an onboard computing system, an RFID tag, a radio or infrared communication from a key unit, and a biometric of the first user.”)

receiving, using the processor, vehicle operation constraints associated with the smart vehicle; (Para [0021], “The restrictions for use of the vehicle by user 102 may be set by user 102, a guardian or entity associated with user 102 (e.g., a parent, company, rental agency,etc.), and/or by a person or entity exerting control or ownership of the vehicle”, wherein the restrictions set by user is interpreted as the vehicle operation constraints)

generating, based at least in part on the request to access the smart vehicle and the vehicle operation constraints, a vehicle policy (Para [0038], “Restrictions module 132 may correspond to one or more processes to execute modules and associated devices of vehicle use server 130 to set, manage, and/or access/determine restrictions… Restrictions may be entered to restrictions module 132 of vehicle use server 130 by vehicle device 110 and/or by another device/server… Restrictions module 132 may associate received restrictions with identification information for user 102 so that the restrictions may be accessed and/or determined when identification information for user 102 is received by vehicle device 110. The restrictions may be stored to database 136 with the identification information.”, wherein the restriction accessed or received by the vehicle is interpreted as the vehicle policy), the vehicle policy comprising rules for operation of the smart vehicle (Para [0025], “The restrictions may be displayed to user 102 with their corresponding restricted usage of the vehicle. Thus, user 102 may be informed about the restricted usage of the vehicle. The usage of the vehicle may be restricted by vehicle restriction module 120, such as prevention of usage of one or more onboard systems, use, and/or performance of the vehicle. However, restriction on usage of the vehicle may be unsafe in certain embodiments ( e.g., limiting travel routes or travel speed). In such embodiments, user 102 may only be informed of the restriction and the vehicle's use or performance may not be limited.”), wherein the smart vehicle policy is generated based at least in part on a first set of the vehicle operating constraints and a second set of the vehicle operating constraints; (Para [0013], “The restrictions may be set for all use of the vehicle by the user or may vary based on use of the vehicle and/or during use of the vehicle. Thus, authorizations to use the vehicle and restrictions placed on use of the vehicle may vary during use of the vehicle (e.g., if the user utilizes the vehicle in an unauthorized manner, such as later than intended).”, where restrictions being able to vary based on use of the vehicle implies a plurality of sets)

wherein the first set of the vehicle operating constraints comprises vehicle operating parameter limits that define a level of safety that is acceptable to an owner of the smart vehicle; (Para [0053], “In further embodiments, restrictions may be placed on a travel route, speed, and/or time of travel by user 202a using vehicle 204a. For example, user 202a may travel to endpoint 262a through location 260a or location 260b. A restriction may be placed on user 202a to utilize the travel route through location 260a over location 260b since the route is more direct to endpoint 262a. The restriction may also be placed on the time of day, such that user 202a is required to use the travel route through location 262b during late night or early morning hours even if the travel route is longer as it may be more safe”);

transmitting the vehicle policy to the smart vehicle ([0038] “In various embodiments, the restrictions may be communicated to vehicle device 110 for storage as well.”); and

moderating the operation of the smart vehicle based at least in part on the vehicle policy. (Para [0015], the restrictions may be enforced on usage of the vehicle by the user. Thus, the user may be prevented from utilizing the vehicle in a way that violates the restrictions.).

Todasco does not teach wherein the first set of the vehicle operating constraints comprises vehicle operating parameter limits that define a level of vehicle damage risk that is acceptable to an owner of the smart vehicle; 
wherein the second set of the vehicle operating constraints comprise vehicle operating parameter limits that define a level of vehicle wear and tear that is acceptable to the owner of the smart vehicle;
However Kumar teaches wherein the first set of the vehicle operating constraints comprises vehicle operating parameter limits that define a level of vehicle damage risk that is acceptable to an owner of the smart vehicle; (para [0080] “The trip plan can be generated to achieve or increase specific goals or objectives during the trip of the vehicle 200, while meeting or abiding by designated constraints, restrictions, and limitations.” And para [0142] “As stated above, the second objective may be to move the vehicle on the route 210 such that one or more wheels 202 of the vehicle retain adhesion with the route 210 to reduce wheel slip. The controller 208 may limit operational settings and/or the energy management system 234 may designate operational settings (e.g., according to a trip plan) that provide for fine control over the tractive efforts and/or braking efforts of the vehicle as the vehicle brakes and/or accelerates at speeds below the threshold speed to reduce the risk of wheel slip. For example, the operational settings may control the brake system 232 to slow the vehicle gradually over a period of time in order to reduce the rotational force on each wheel 202. The period of time that the brakes are applied in accordance with the operational settings to achieve the second objective may be longer than the period of time that the brakes may be applied in accordance with operational settings designated to achieve the first objective (such as fuel efficiency or reduced travel time). The additional time and/or distance for braking allows for a reduction in the rotational force applied on the wheels 202, such that wheel slip is less likely than if the vehicle is being stopped according to the operational settings to achieve the first objective.” Where there is an operating constraint to maintain a certain level of traction even if it is at the cost of other metrics. Maintaining traction can be considered a constraint that is highly related to level of vehicle damage risk as loss of traction causes loss of control of the vehicle and increases risk of collision.)
wherein the second set of the vehicle operating constraints comprise vehicle operating parameter limits that define a level of vehicle wear and tear that is acceptable to the owner of the smart vehicle; (para [0080] “The trip plan can be generated to achieve or increase specific goals or objectives during the trip of the vehicle 200, while meeting or abiding by designated constraints, restrictions, and limitations. Some possible objectives include increasing energy (e.g., fuel) efficiency, reducing emissions generation, reducing trip duration, increasing fine motor control, reducing wheel and route wear,”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Todasco to incorporate the teachings of Kumar to have the objectives of the trip plan (sets of operating constraints) be parameters that limit a level of damage or limit wear and tear to vehicle because it can save the vehicle owner monetary expense (wear and tear leads to increased maintenance costs and collisions can required costly repairs). 

Regarding Claim 3, Todasco in view of Kumar teaches The computer-implemented method of claim 1. Todasco further teaches:
wherein the vehicle operation constraints comprise limitations of the smart vehicle operation received from at least one of an owner of the smart vehicle and an insurer of the smart vehicle (Para [0068] “…the second user sets the restriction with one of a service provider associated with the vehicle, a cloud storage service associated with the vehicle, and a device associated with the first user”; claim 19, “second user comprises at least one of a guardian of the first user, an owner of the vehicle, and a manager of an insurance policy associated with the vehicle.”).

Regarding Claim 5, Todasco in view of Kumar teaches The computer-implemented method of claim 1. Todasco further teaches:
wherein the request to access the smart vehicle (para [0011] “the user may be detected in the vehicle so that the vehicle identifies the user when the user is inside the vehicle and/or utilizing the vehicle. For example, the user may provide some information to a device associated with the vehicle. The user may log in to a device in the vehicle, such as a center console computing device or heads up display by providing a log in credential to the device (e.g., a log in credential identifying a user account for the user, for example, a name and PIN/password associated with the user account).”) comprises one or more desired operational features of the smart vehicle (Para [0027], “Once user 102 is detected as in or nearby the vehicle, user detection module 112 may determine an identity for user 102 and provide the identification information to vehicle restriction module”, where the identification information can include desired operational features Para [0051], “the identification information includes an age, height, health concern/issue, weight, preference ( e.g., preference for use of vehicle 204a ), or other user parameter, the onboard computing device may use such user parameter(s) in order to determine restrictions associated with the user parameter(s).”)

Claim 12 recites a system claim having substantially the same limitation as claim 1 above, therefore is rejected for the same reason as claim 1.  In addition, Todasco teaches a system comprising a processor communicatively coupled to a memory (Todasco Fig 5 Label 512 and Label 514), the processor configured to perform the recited steps (Todasco Para [0018], “Vehicle device 110, vehicle use server 130, and service provider server 140 may each include one or more processors, memories, and other appropriate components for executing instructions such as program code and/or data stored on one or more computer readable mediums to implement the various applications, data, and steps described herein.”).

Claim 14 recites a system claim having substantially the same limitations as claim 3 and therefore is rejected for the same reasons. 

Claim 17 recites a computer program product claim having substantially the same limitation as claim 1 above, therefore is rejected for the same reason as claim 1.  In addition, Todasco teaches a computer program product comprising a computer readable storage medium having program instructions embodied therewith the program instructions executable by a computer processor to cause the computer processor to perform a method (Todasco Para [0071], “Logic may be encoded in a computer readable medium, which may refer to any medium that participates in providing instructions to processor(s) 512 for execution.”).
	
Claims 2, 8-9, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Todasco et al. (US 20160185358 A1; hereinafter known as Todasco) in view of Kumar et al. (US 20160257309 A1; hereinafter known as Kumar) and Braun et al. (US 10252727 B1; hereinafter known as Braun)

Braun was cited in previous Office Action.

Regarding Claim 2, Todasco in view of Kumar teaches The computer-implemented method of claim 1 but does not teach the additional limitations of claim 2. However, Braun teaches: 
wherein the smart vehicle comprises an autonomous vehicle (Column 3 Line 13, “it will be apparent on reading the disclosure to one skilled in the art that embodiments may be practiced without some of these specific details. For example, configurations for autonomously/self-driving vehicles are contemplated by this disclosure.”) and moderating the operation of the smart vehicle based at least in part on the vehicle policy comprises providing the smart vehicle with instructions to operate within operational boundaries defined by the rules for operation of the smart vehicle (Column 9 Line 26, “Configuring operation 510 configures the vehicle based on a profile associated with the driver. For example, if the profile specifies a maximum speed limit of 72 miles per hour in a 75 miles per hour zone, the vehicle will be configured such that the vehicle cannot accelerate above 72 miles per hour when the speed limit is 75 miles per hour.”).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Todasco in view of Kumar to incorporate the teachings of Braun because moderating the vehicle or controlling the operation of the vehicle based on a vehicle policy can improve safety (Braun Column 1 Line 67 – Column 2 Line 7 “If the insured keeps speeds low and does not slam on the brakes, the insured may be offered lower insurance rates. This approach, while helpful in rewarding good drivers, does not prevent dangerous driving or improve driving habits. Methods and systems disclosed herein allow users and/or insurance companies to configure a vehicle to prevent high risk driving” where prevention is reads on moderating.)

Regarding Claim 8, Todasco in view of Kumar teaches The computer-implemented method of claim 1, but does not teach the additional limitations of claim 8. However, Braun teaches: 
wherein the smart vehicle comprises a semi-autonomous vehicle (Column 9 Line 26, “For example, if the profile specifies a maximum speed limit of 72 miles per hour in a 75 miles per hour zone, the vehicle will be configured such that the vehicle cannot accelerate above 72 miles per hour…” where the automatic control of speed implies at least a minimal level of autonomy.) and moderating the operation of the smart vehicle based on the vehicle policy comprises:
receiving sensor data from the smart vehicle (Column 5 Line 3-4, “Vehicle 135 may include sensors/detectors or a network of sensors/ detectors to detect the vehicle's operational status.”);
determining, based on the sensor data, that an aspect of smart vehicle operation is approaching a boundary associated with a rule for operation of the smart vehicle (Column 9 Line 56-59, “Determining operation 514 uses the information from monitoring operation 512 and detects when a vehicle is approaching a configuration setting within a predetermined distance/threshold.”); and
causing the smart vehicle to perform an attenuation action ( Claim 14, “wherein configuring the vehicle according to the vehicle settings comprises preventing the vehicle from operating outside of the at least one of the vehicle settings that cannot be overridden;”).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Todasco in view of Kumar to incorporate the teachings of Braun because moderating the vehicle or controlling the operation of the vehicle based on a vehicle policy can improve safety (Braun Column 1 Line 67 – Column 2 Line 7 “If the insured keeps speeds low and does not slam on the brakes, the insured may be offered lower insurance rates. This approach, while helpful in rewarding good drivers, does not prevent dangerous driving or improve driving habits. Methods and systems disclosed herein allow users and/or insurance companies to configure a vehicle to prevent high risk driving” where prevention is reads on moderating.)

Regarding Claim 9, Todasco in view of Kumar and Braun teaches The computer-implemented method of claim 8. Braun further teaches: 
wherein an attenuation action is one of reducing speed of the smart vehicle, reducing acceleration of the smart vehicle, causing the smart vehicle to display a warning to a driver of the smart vehicle (Column 2 Line 59-63, “In some embodiments, the driver may be given a warning (e.g., via the vehicle, via a user device) that the user is approaching a breach of the insurance contract or that the user will not be insured outside of a certain area.”), switching the smart vehicle from a semi-autonomous mode to a fully autonomous mode, and causing the smart vehicle to drive to a specified location.



Claim 13 recites a system claim having substantially the same limitations as claim 2 and therefore is rejected for the same reasons. 


Claim 18 recites a computer program product claim having substantially the same limitations as claim 8 and therefore is rejected for the same reasons.


Claims 6, 7, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Todasco et al. (US 20160185358 A1; hereinafter known as Todasco) in view of Kumar et al. (US 20160257309 A1; hereinafter known as Kumar) and Jentzsch et al. (US 20180191714 A1).

Jentzsch was cited in previous Office Action.

Regarding Claim 6, Todasco in view of Kumar teaches The computer-implemented method of claim 5, but does not teach the additional limitations of claim 6. However, Jentzsch teaches:
further comprising generating an access agreement between the owner of the smart vehicle and an authorized user associated with the request to access the smart vehicle, wherein the access agreement memorializes terms of a rental of the smart vehicle by the authorized user (Para [0030], “The smart contract 115 also may hold optional variables, such as a reference to the owner of the service device 110 and/or the parameters governing conditions for the operation of the service device 110 (e.g., deposit, cost of rental or sale, availability dates and/or times, etc.)… In this case, the smart contract 115 enforces an agreement between a user device 105 (who provides a payment) and an owner's service device 110 (that provides a service).”).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Todasco in view of Kumar to incorporate the teachings of Jentzsch because generating an access agreement that memorializes the “terms of a rental” ensures fair and clear transactions (Jentzsch Para [0004], “As an example, after booking a hotel room, an individual would need to interact with the desk attendant to pick up the keys to the hotel room. Here, the desk attendant can readily switch the hotel room to a smaller or less desirable hotel room than the one that was booked. Such a switch may not be readily evident to the individual. Thus, there is a need for ensuring safe transactions through the removal of the middle man that handles the exchanges.”).

Regarding Claim 7, Todasco in view of Kumar and Jentzsch teaches The computer-implemented method of claim 6. Jentzsch further teaches:
wherein the access agreement is stored and executed as a smart contract in a decentralized distributed database such that deletion of the access agreement from the decentralized distributed database by a single user is prevented (Abstract, “The service device regularly retrieves information stored in the smart contract on the decentralized blockchain”).


Claims 15 and 16 recites a system claim having substantially the same limitations as claims 6 and 7 above, therefore are respectively rejected for the same reasons.
Allowable Subject Matter
Claims 11 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MATTA whose telephone number is (571)272-4296.  The examiner can normally be reached on Mon - Fri 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.G.M./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668